Judge Webb
dissenting.
I respectfully dissent from the majority opinion. G.S. § 105-467 which allows counties to impose a sales tax says:
The sales tax which may be imposed under this Article is limited to a tax at the rate of one percent (1%) of:
(1) The sales price of those articles of tangible personal property now subject to the three percent (3°/o) sales tax imposed by the State under G.S. 105-164.4(1);
In this case no tax may be imposed by the State on the sale of the property in question. Since the State may impose no tax, I believe the counties may impose no tax.